Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney  Shimon Benjamin on April 21, 2022. Attorney  Shimon Benjamin agrees a period is missing at the end of each following claim.

The application has been amended as follows:
In Claim 5, deleted “"person."” and inserted  “"person.".”
In Claim 11, deleted “"person." and inserted  “"person.". ”
In Claim 17, deleted “"person." and inserted  “"person.". ”



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153